Parties are directed to file letter briefs addressing the effect on this proceeding of the death of respondent Billy Ray Vice, and the failure to substitute an authorized representative of Vice as a party, under this Court’s Rule 35.1. To the extent there are claims against Vice in his official capacity, the parties are further directed to address the effect of Rule 35.3 on this proceeding. Briefs, limited to 12 pages, are to be filed simultaneously with the Clerk and served upon opposing counsel on or before 2 p.m., Friday, March 11, 2011.